Citation Nr: 9925745	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-17 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to January 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  

A March 1993 rating decision denied the veteran's application 
to reopen the claim for entitlement to service connection for 
post traumatic stress disorder.  This decision was appealed.  
In an August 1996 decision, the Board determined that new and 
material evidence had been submitted and the claim for 
entitlement to service connection for post traumatic stress 
disorder was reopened.  This matter was remanded to the RO 
for additional development and for a de novo review of the 
claim.  Consequently, the issue before the Board is 
entitlement to service connection for post traumatic stress 
disorder.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The competent and probative evidence of record does not 
corroborate the incurrence of any in-service stressor to 
support the diagnosis of post traumatic stress disorder 
related to military service.




CONCLUSION OF LAW

Post traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 shows service from January 1968 to 
January 1971, to include over one year of foreign service.  
The veteran is in receipt of the Vietnam Service Medal with 1 
Silver Service Star and a Republic of Vietnam Campaign Medal.  
Service records indicate that he served in Vietnam from July 
28, 1968 to July 27, 1969 with the 27th Engineer Battalion as 
a field wireman.  

Service medical records are silent for complaints, treatment, 
or diagnosis of post traumatic stress disorder.  There is no 
indication in the service medical records that the veteran 
was in combat or incurred a wound in combat.    

In a May 1989 statement, the veteran stated that he was a 
field wireman in combat situations.  He indicated that he was 
mainly in the field; he was not wounded.  The veteran stated 
that he often fired a weapon at the enemy or killed or likely 
killed the enemy.  He stated that sometimes, he saw people 
being killed, saw the enemy wounded, was in a firefight, saw 
dead bodies, did body bags, and received sniper fire.  He 
often got into situations where he thought he would not 
survive.  The veteran stated that he had to have a "mad 
minute" which was when they would shoot down off the Bastone 
Ridge because the enemy was trying to overrun them every 
night.  He stated that the "mad minute" every night was 
nerve racking but after a few months, he began to like it and 
he wanted to kill.  The veteran described a stressor event 
where a serviceman named Curtis Haire threatened to kill the 
veteran and he shot over the veteran's bunk.  This serviceman 
told that veteran he would get him when he was asleep.  The 
veteran indicated that he was afraid this man would kill him, 
so he would not sleep half of the time.  The veteran 
described another stressor event where his friend was killed.  
He stated that he made friends with another man in another 
unit and they became the best of friends.  The veteran 
indicated that they buddied around for a couple of days and 
he left for the fields.  His unit returned and he was told 
that his friend did not make it.  The veteran did not 
remember the guy's name, but he though it was Joe Ortaga or 
Curtis Haire.  

In a June 1989 post traumatic stress disorder questionnaire, 
the veteran stated that his combat assignment was 
communications; he was a radio operator.  The veteran 
reported that he frequently fired a weapon at the enemy and 
killed or likely killed the enemy.  He reported that he 
rarely saw someone be killed or observed a death.  The 
veteran indicated that he participated in firefights; he did 
not know how many.  The veteran stated that he handled body 
bags and it made him feel bad, mad, and afraid.  He stated 
that his unit received sniper fire, rocket attacks, and he 
was ambushed.  He indicated that he was under sniper fire at 
Bastone ridge.  He reiterated the stressor about his friend 
being killed; he did not remember his name.  

In an August 1989 statement, the veteran reiterated that he 
was stationed in Phu Bai in Vietnam and he spent most of his 
time around the Bastone Ridge.  He again indicated that he 
was pinned down from sniper fire and he was under mortar and 
rockets attacks.  He reiterated the stressor about his friend 
getting killed.  The veteran related another stressor where 
he saw dead bodies of the enemy and American flags were put 
over them.  The bodies were left there for awhile and it 
would smell.  He reiterated the stressor about Curtis Haire. 
The veteran stated that Curtis Haire would get blasted out of 
his mind and he would pull his M-16 on people and he shot 
over the veteran's bunk.     

An August 1991 VA psychiatric examination report indicates 
that the veteran reported that he arrived in Vietnam in July 
1968 and was stationed at Phu Bai.  He stated that he was 
involved in heavy combat in the I Corps area.  He indicated 
that he did not remember the exact day or month when he 
arrived at Phu Bai; however he does remember incoming mortar 
fire every day after he arrived in Vietnam.  He reported that 
he sustained a small shrapnel wound in the left chest but he 
did not report it to his supervisor.  The Axis I diagnosis 
was depression and post traumatic stress disorder.  

In a March 1993 statement, the veteran stated that he was 
stationed in Phu Bai in Vietnam and he spent most of his time 
around the Ashaw Valley and Bastone.  He reiterated the 
stressor about the "mad minute."  The veteran related 
another stressor event where there was an explosion one night 
and he got hit in the chest.  He described another stressor 
where he saw a lot of American men dead.  The bodies were 
brought to Bastone and they would put American flags over 
them.  He stated that he saw the dead bodies of men he knew 
and talked to and were friends with.  The veteran could not 
recall the names.  He stated that he saw Vietnamese children 
dead and dismembered.  The veteran related another stressor 
event in which he was on a pole, hanging communication, and 
he was shot at.  He fell off the pole.  He repeated the 
stressor event about Curtis Haire shooting his M-16.   

At a hearing before the RO in August 1993, the veteran stated 
that he arrived in Vietnam in July 1968 and was stationed at 
Phu Bai.  Hearing Transcript, hereinafter Tr., 1.  He stated 
that he was a pole lineman and switchboard operator and 
sometime a radio operator.  Tr. 1.  He worked on and off the 
base.  Tr. 2.  He indicated that he never took sniper fire 
but he did accidentally fell off one of the poles.  Tr. 2.  
He indicated that a couple of months after he arrived in Phu 
Bai, in September 1968, he was on guard duty and there was 
mortar fire coming in and hitting about 20 feet away.  Tr. 2.  
The mortars were about 50 feet away from him.  Tr. 2.  He 
stated that Curtis Haire got shrapnel in his shoulder; he was 
treated at an aid station and returned to duty in a few 
months.  Tr. 3.  He related the stressor about the dead 
bodies with flags over them.  Tr. 2.  He related the stressor 
about the "mad minute."  Tr. 5.  The veteran stated that he 
sustained some type of injury to his chest in April or May 
1969 when someone was shooting.  Tr. 6.  He stated that he 
went out on patrols but he never saw any action.  Tr. 6.  He 
related the stressor about Curtis Haire shooting at him.  Tr. 
7.  The veteran stated that Joe Ortega witnessed the firing.  
Tr. 8.    

In August 1993, the RO contacted the U.S. Army & Joint 
Services Environmental Support Group (ESG), redesigned as the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  The RO stated that the veteran had filed a claim 
for service connection for post traumatic stress disorder as 
a result of stressful events in Vietnam.  The RO sent copies 
of the veteran's 201 file and DD 214 and indicated that the 
veteran served with the 27th Engineers in Vietnam from July 
1968 to July 1969.  The RO indicated that the veteran's first 
stressor was the wounding by shrapnel of Curtis Hare in 
approximately September 1968 in Phu Bai.  The second stressor 
was the veteran was involved in an episode in which Curtis 
Haire opened fire with an M16 over the head of several 
comrades and one of these comrades was Joe Ortega.  The third 
stressor was that while stationed with the 27th Engineers at 
Bastone Ridge in September 1968, the veteran went on patrols 
and during this time, there was a mad minute every night at 
midnight when the soldiers would get on the ridge and shoot 
down into a selected sector for one minute.  The RO requested 
verification of these events from the veteran's unit records. 

In November 1993, the ESG responded to the RO's request for 
information about the veteran's stressors.  ESG stated that 
the Headquarters, Headquarter Company, 27th Engineer 
Battalion (HQ HQ Co, 27th Engr.) Morning Report roster that 
was submitted on October 31, 1968 states that a Private First 
Class (PFC) Curtis Haire was assigned to that unit.  However, 
the U.S. Army casualty data available to them did not list 
PFC Haire or a Curtis Hare as wounded, injured, or killed in 
Vietnam.  ESG indicated that in order to provide further 
research concerning casualties, or any other specific combat 
incident, additional information must be provided.  Such 
information should include the dates of the incident to 
within seven days, type, and location of the incident, 
numbers and full names of casualties, and other units 
involved.  ESG stated that the more detailed the information, 
the better the chance they had of successful research.  ESG 
indicated that morning reports, which can be used to verify 
daily personnel actions, could be ordered from the Director 
of the National Archives and Records Administration.  ESG 
stated that anecdotal incidents, although they may be true, 
are not researchable.  In order to be researchable, incidents 
must be reported and documented.   Stressors such as Curtis 
Hare firing a weapon over the heads of fellow soldiers are 
seldom found in the combat records.  

In August 1996, the Board remanded this matter to the RO for 
additional development.  The Board directed the RO to ask the 
veteran to provide names and addresses of health care 
providers and obtain any pertinent treatment records 
identified; obtain a copy of the veteran's Social Security 
Administration (SSA) decision, contact the veteran and 
request more detailed stressor information, contact the ESG 
and send any additional stressor information for 
verification, contact the National Archives & Records 
Administration (NARA) and obtain any available morning 
reports, and schedule a VA psychiatric examination for the 
veteran.  

In September 1996, the RO contacted the SSA and requested 
copies of the SSA decisions and supporting medical records.  

In September 1996, the RO contacted the veteran and requested 
the names and addresses of his healthcare providers who 
treated his for his psychiatric disorders.  The RO sent 
medical release forms for the veteran to complete.  The RO 
also requested the veteran to provide detailed information 
about his stressor events, including dates, places, detailed 
description of the event, units of service, duty assignments, 
and the names, ranks, unit assignments, and other identifying 
information of the individuals involved in the event.  The RO 
informed the veteran that the information would help them get 
supporting evidence from the service department and this 
information was needed to make a decision on his appeal.    

In October 1996, the National Personnel Records Center (NPRC) 
indicated that the specific month and year were needed to 
search for morning reports. 

In December 1996, the RO again contacted the SSA and 
requested copies of the veteran's SSA decision and supporting 
medical evidence.  

In April 1997, the RO again requested the veteran to submit 
identifying information about his health care providers and 
detailed information about his stressor events in service.  

In a May 1997 statement, the veteran indicated that he was 
trained for communications, as a switchboard operator and 
pole man in service.  He stated that he was usually loaned 
out to other units and he went into the field knowing 
nothing.  The veteran stated that he was air mobile, so he 
did not always know where he was at.  He indicated that his 
base camp was Phu Bai, but he was in a lot of places.  The 
veteran reiterated the stressors about the "mad minutes."  
He reiterated that he took fire every night and was mortared 
daily.  The veteran stated that he had seen other people 
being seriously injured, but he did not remember the people's 
names, or the units they were in.  He reiterated that Curtis 
Haire tried to kill him and that he had fallen down from a 
pole.  The veteran indicated that he was put in a combat area 
with no training.  He did not know the dates of the events, 
where the events happened, or what unit he was in.  The only 
name he remembered was Curtis Haire.  

In June 1997, the RO informed the veteran that he did not 
provide enough information for the RO to verify the stressor 
events.  The veteran was advised to contact the RO if he 
recalled any additional details. 

In June 1997, the NPRC indicated that a search for morning 
reports dated from August 1, 1968 to October 31, 1968 was 
conducted.  The morning reports indicated that the veteran 
reported to sick call on August 8 and 12, 1968.  The reason 
for the report to sick call was not included.   

A November 1997 VA psychological evaluation report indicates 
that the veteran was administered the MMPI-2.  The veteran's 
profile was invalid because he responded to terms in an 
exaggerated manner, endorsing a wide variety and number of 
inconsistent symptoms and attitudes.  It was noted that such 
a profile may be due to random responding, mental confusion, 
inadequate reading skills, a desire to call attention to 
one's problems, or a false claim for psychological problems.  
The psychologist indicated that the veteran did not respond 
randomly, and his reading skills were adequate for test 
purposes.  It was noted that the psychiatric interview would 
shed light on whether the veteran's invalid profile was due 
to a desire to call attention to his problems or was a false 
claim for psychological problems.  

A November 1997 VA psychiatric examination report reflects a 
diagnosis of chronic post traumatic stress disorder and 
paranoid personality disorder.  In a January 1998 addendum to 
the examination report, the examiner indicated that the 
veteran had reported that he served for 13 months in Vietnam.  
He reported that he was involved in the field as a 
communications expert.  The veteran indicated that he was 
frequently scared and terrified because they were frequently 
getting fired on or mortared a lot.  The examiner indicated 
that this would be acceptable and not unbelievable.  The 
examiner also indicated that the records merely showed that 
the veteran served during that period of time.  It was noted 
that the diagnosis of post traumatic stress disorder was in 
accordance with the diagnostic criterion of DSM-IV. 

Analysis

On the facts of this case, the Board finds that the veteran 
has satisfied his initial burden of submitting a well-
grounded post traumatic stress disorder claim.  He has 
submitted competent medical evidence of a diagnosis of post 
traumatic stress disorder.  The August 1991 and November 1997 
VA examination reports reflect a diagnosis of post traumatic 
stress disorder.  The veteran has submitted statements about 
his stressful events during his Vietnam service.  The 
November 1997 VA examination report indicates that the 
veteran related stressor events.  The veteran's statements as 
to such stressful events are presumed credible for the 
purpose of establishing a well-grounded claim.  

The Board is satisfied that all relevant and available facts 
have been properly developed.  This matter was remanded to 
the RO in August 1996 and the Board is satisfied that the RO 
complied with the directives of the remand.  The veteran was 
afforded VA examinations in August 1991 and November 1997.  
The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
finds that all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107; 38 C.F.R. § 3.326 (1998).

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating the 
disability was in fact incurred or aggravated during the 
veteran's service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d).

Service connection for post traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id; see also 38 U.S.C.A. § 1154(b).  The Court of 
Appeals for Veterans Claims (formerly the Court of Veteran's 
Appeals) (Court), in Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996), held that as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellants lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor." 

In the present case, the medical evidence of record 
establishes a diagnosis of post traumatic stress disorder.  
The VA examination reports, dated in August 1991 and November 
1997, reflect diagnoses of post traumatic stress disorder.  
The November 1997 VA examination report reflects a diagnosis 
of post traumatic stress disorder in accordance with the 
fourth edition of DSM-IV.  The examiner noted the veteran had 
moderate symptoms of post traumatic stress disorder, and his 
symptoms included nightmares and hypervigilence.  The 
examiner noted, per the veteran's account, a history of 
traumatic events during service in Vietnam.  However, the 
Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set forth 
the foundation for the framework now established by the case 
law for establishing the presence of a recognizable stressor, 
which is the essential prerequisite to support the diagnosis 
of post traumatic stress disorder.  

The first question before the Board is whether veteran 
engaged in combat with the enemy.  A determination of combat 
status is made on the basis of the evidence of record, such 
as through the receipt of certain recognized military 
citations or "other supportive evidence."  West v. Brown, 7 
Vet. App. 70 (1994).  The Court has held that the phrase 
"other supportive evidence" serves to provide "an almost 
unlimited field of potential evidence" to be used to in the 
determination of combat status.  Gaines v. West, 11 Vet. App. 
353 (1998).  

In that regard, the Board notes that the veteran's DD Form 
214 does not show that he is in receipt of any awards, medals 
or commendations clearly indicative of combat service such as 
a Purple Heart, Combat Infantryman's Badge, or a medal 
awarded for valor as opposed to awards based on assigned 
service location or dates of service.  The service records 
indicate that the veteran served in Vietnam from July 28, 
1968 to July 27, 1969, with the 27th Engineer Battalion as a 
field wireman.  There is no indication in the service records 
or the service medical records that the veteran had any 
involvement with the enemy.  Thus, available records do not 
support a finding that the veteran engaged in combat with the 
enemy and the veteran is not entitled to the presumptions 
under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

As the Court has held, "It is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  After review of the record, including the 
veteran's statements about the stressor events, the Board 
gives very little credence to the veteran's bare assertions 
regarding his own participation in combat.  The Board finds 
that the veteran's statements regarding his involvement with 
the enemy are inconsistent.  In statements dated in 1989, the 
veteran indicated that he often fired at the enemy and killed 
the enemy or likely killed the enemy.  He stated that he was 
in firefights and received sniper fire and was pinned down 
for hours.  Upon VA psychiatric examination in August 1991, 
the veteran reported that he was in heavy combat.  In a March 
1993 statement, the veteran stated that he saw a lot of the 
enemy get killed.  However, at the hearing before the RO in 
August 1993, the veteran reported that he never took sniper 
fire.  Tr. 2.  He stated that he went out on patrols but he 
never saw any action.   Tr. 6.  In a May 1997 statement, the 
veteran indicated that he was put in combat without training.  
As discussed above, the available service documents do not 
document, or lend any support for the incurrence of such 
reported events.  The Board also notes that the November 1997 
VA psychological evaluation report indicates that the 
veteran's MMPI-2 profile was invalid because he responded to 
terms in an exaggerated manner, endorsing a wide variety and 
number of inconsistent symptoms and attitudes.

In view of the foregoing and in light if the inconsistencies 
of record, the Board gives very little credence to the 
veteran's bare assertions regarding his own participation in 
combat during his Vietnam service.  As the Court has pointed 
out, the Board is not required to accept the veteran's own 
assertions that he was engaged in combat with the enemy.  See 
Irby v. Brown, 6 Vet. App. 132, 136 (1994).  

Because the instant record does not establish the veteran 
engaged in combat, the Board is not required to accept the 
veteran's testimony regarding his claimed stressors.  The 
Board notes that the veteran's claimed stressors are set 
forth in the factual background portion of the decision.  
Moreover, the available evidence does not establish competent 
and probative corroboration that the reported stressors 
occurred.  Rather, attempts to confirm any of the veteran's 
reported stressors have been unsuccessful.  In August 1993, 
the RO sent the veteran's stressor information to the ESG, 
redesigned the USASCRUR, and requested verification of the 
stressor events.  In November 1993, the ESG responded to the 
RO's request for information about the veteran's stressors. 
ESG indicated that in order to provide further research 
concerning casualties, or any other specific combat incident, 
additional information must be provided.  Such information 
should include the dates of the incident to within seven 
days, type, and location of the incident, numbers and full 
names of casualties, and other units involved.  ESG stated 
that the more detailed the information, the better the chance 
they had of successful research.  ESG stated that anecdotal 
incidents, although they may be true, are not researchable.  
In order to be researchable, incidents must be reported and 
documented. 

The Board notes that the veteran was unable to provide 
detailed information, such as dates of the stressor event, 
location of the stressor event, and names of people or units 
involved in the stressor events.  In several statements, he 
indicated that he did not recall the names of his friends who 
were killed or seriously injured.  This matter was remanded 
to the RO for additional stressor development in August 1996.  
In September 1996 and April 1997, the RO contacted the 
veteran and requested additional specific information about 
the veteran's stressor events.  The veteran did not provide 
additional information about his claimed stressor events.  In 
May 1997, he stated that he did not recall the dates of 
events, where events happened, or what unit was involved.  
The Board points out that without specific information about 
the stressor events, verification of the events from official 
records cannot be obtained.   

The Board points out that the veteran did recall the name of 
a servicemen involved in two stressor events.  According to 
the veteran, the serviceman, Curtis Haire, sustained a 
shrapnel wound and threatened to kill the veteran and shot a 
M-16 over the veteran's bunk.  The RO provided this 
information to ESG.  ESG reported that the HQ HQ Co, 27th 
Engr. Morning Report roster that was submitted on October 31, 
1968 states that a PFC Curtis Haire was assigned to that 
unit.  ESG further noted that the U.S. Army casualty data 
available to them did not list PFC Haire or a Curtis Hare as 
wounded, injured, or killed in Vietnam.  ESG indicated that 
stressors such as Curtis Hare firing a weapon over the heads 
of fellow soldiers are seldom found in the combat records.

The Board also notes that the veteran indicated that in 
September 1968 in Phu Bai, he was under mortar attack and he 
was involved in the "mad minutes."  A search for morning 
reports was conducted.  Morning reports, for the 27th 
Engineer Battalion, dated from August 1, 1968 to October 31, 
1968 were located.  The morning reports did not corroborate 
any of the veteran's stressors and offered no supporting 
evidence.  Again, the Board points out that without specific 
information about stressor events, verification from official 
records cannot be obtained.  

The Board notes that treatment records and the VA examination 
reports set forth various claimed stressors, as per the 
veteran, such as the veteran being involved in heavy combat, 
being under mortar fire every day, and frequently getting 
fired at.  The examiner who performed the November 1997 VA 
examination indicated that the stressors of being under 
mortar attack and being fired at were acceptable and not 
unbelievable.  However, the Court has held that a therapist's 
recitation of the reported stressor, and his reliance on the 
veteran's report in rendering the diagnosis of post traumatic 
stress disorder, does not constitute verification of the 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
Thus, the Board finds that the notations in the treatment 
records and examination reports about the veteran's claimed 
stressor events is not sufficient corroborating evidence of 
the stressor event.  

After careful review of the record, the Board finds that the 
veteran has not provided any other corroborating evidence 
showing that the claimed events actually occurred.  Even if 
the veteran's statements could be deemed credible, in the 
absence of corroborating evidence, his claim for service 
connection for post traumatic stress disorder could not be 
granted.  Despite the fact that the record contains a 
diagnosis of post traumatic stress disorder offered by a VA 
physician, absent a confirmed stressor to which such 
diagnosis is attributed, the veteran's claim for service 
connection for post traumatic stress disorder must fail.  See 
38 C.F.R. § 3.304(f).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear, 
probative diagnosis of post traumatic stress disorder shown 
to be related to recognized military stressors.  In light of 
the above, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies; the preponderance of the evidence is 
against the claim of service connection for post traumatic 
stress disorder and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

